Per Curiam.
"We think it entirely clear that the children of Patrick ana Margaret Devine who were alive at the time of the delivery of the deed in question took vested remainders. The language of the deed admits of no doubt upon this head. Nothing could be plainer than the expression: “And the parties of the first part hereby grant and convey said premises in fee to said children of Patrick and Margaret Devine, subject to the life-estate of said Margaret Devine, as above stated.” The cases are all one way on this question, and the opinion of Lawrence, J., at .special term, is entirely satisfactory. The interlocutory judgments appealed from should be affirmed, with costs.